Title: To John Adams from C. W. F. Dumas, 22 April 1783
From: Dumas, C. W. F.
To: Adams, John


Monsieur
LaHaie 22e. Avril 1783

Enfin je puis vous féliciter de l’arriveé de Mr. votre fils en parfaite santé. Nous eumes cette Satisfaction hier matin. Demain nous nous arrangerons pour ses Lectures & promenades, selon vos intentions: car hier & aujourd’hui c’est jours de repos. Made. Dumas, dans sa Lettre de ce jour à Mr. Thaxter, au contenu de laquelle je Souscris cordialement, me dispense d’être plus long sur ce qui le regarde.
Je viens de recevoir l’honorée votre du 16e; & je verrai demain matin Mr. Fagel. J’aurai deux plaisirs, l’un de le mettre Sans doute fort à son aise; & l’autre, de lui faire remarquer, que l’information que vous m’autorisez à lui donner de votre part, est parfaitement marquée au coin de la Devise de Boerhave: Sigillum veri, simplex. C’est de ce même Sceau qu’est muni le respect avec lequel je suis, De votre Excellence / le très humble & très / obéissant serviteur
Dumas

 
Translation
Sir
The Hague, 22 April 1783

Finally I can congratulate you on the arrival of your son in perfect health. We had this pleasure yesterday morning. Tomorrow we shall arrange his studies and outings, as you wish, for yesterday and today are days of rest. Madame Dumas’ letter of today to Mr. Thaxter, to the content of which I cordially subscribe, makes it unnecessary for me to write at greater length on this matter.
I have just received your honored letter of the 16th and will see Mr. Fagel tomorrow morning. I shall have two pleasures: one, of putting him at ease; and two, of pointing out that the information you authorized me to give him is clearly indicated on the corner of Boerhaave’s seal: Sigillum veri, simplex. This same motto informs the respect with which I am your excellency’s very humble and very obedient servant
Dumas

